


109 HR 5892 IH: Farmers Tax Deferral

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5892
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  special rules for the exchange or installment sale of certain agricultural
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Farmers Tax Deferral
			 Act.
		2.Nontaxable
			 exchange of qualified agricultural property for real property
			(a)In
			 generalPart III of subchapter O of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to common nontaxable exchanges) is amended by
			 adding at the end the following new section:
				
					1046.Exchange of
				qualified agricultural property for real property
						(a)In
				generalNo gain or loss shall be recognized to a qualified person
				on the receipt of United States real property in exchange for any qualified
				agricultural property.
						(b)Qualified
				personFor purposes of this section, the term qualified
				person means—
							(1)any individual who
				has attained age 55 as of the date that such real property is received,
							(2)any corporation if
				all of the outstanding stock of such corporation is owned by one or more
				individuals described in paragraph (1), and
							(3)any partnership, trust, or estate if all of
				the beneficial interests in such partnership, trust, or estate are owned by one
				or more individuals described in paragraph (1).
							(c)Qualified
				agricultural propertyThe
				term qualified agricultural property means—
							(1)any single purpose
				agricultural or horticultural structure (as defined in section 168(i)(13))
				which was placed in service by the taxpayer more than 20 years before the date
				that such structure is transferred in the exchange described in subsection (a),
				and
							(2)any real property,
				equipment, or fixtures which are related in use to such structure.
							(d)United States
				real propertyFor purposes of this section, the term
				United States real property means real property located in the
				United States.
						(e)Requirement that
				property be identified and that exchange be completed not more than 180 days
				after transfer of exchanged propertyFor purposes of this
				section, any property received by the taxpayer shall be treated as property
				which is not real property if—
							(1)such property is not identified as property
				to be received in the exchange on or before the day which is 45 days after the
				date on which the taxpayer transfers the property relinquished in the exchange,
				or
							(2)such property is
				received after the earlier of—
								(A)the day which is
				180 days after the date on which the taxpayer transfers the property
				relinquished in the exchange, or
								(B)the due date
				(determined with regard to extension) for the transferor’s return of the tax
				imposed by this chapter for the taxable year in which the transfer of the
				relinquished property occurs.
								(f)Application of
				rules regarding basis, exchanges not solely in kind, and related
				partiesRules similar to the rules of subsections (b), (c), (d),
				(f), and (g) of section 1031 shall apply for purposes of this section.
						(g)Treatment as
				section 1031 exchangeFor purposes of this title (other than
				sections 1031 and 1245), a transaction described in this section shall be
				treated in the same manner as a transaction described in section
				1031.
						.
			(b)Ordinary income
			 recapture deferred until disposition of real property acquired in
			 exchangeSubsection (b) of section 1245 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(9)Special rule for
				like kind exchanges of qualified agricultural property
						(A)In
				generalIf qualified agricultural property (as defined in section
				1046(c)) is disposed of and gain (determined without regard to this section) is
				not recognized in whole or in part under section 1046, then the amount of gain
				taken into account by the transferor under subsection (a)(1) shall not exceed
				the sum of—
							(i)the amount of gain
				recognized on such disposition (determined without regard to this section),
				plus
							(ii)the fair market
				value of property acquired which is not taken into account under clause (i) and
				which is not—
								(I)section 1245
				property, or
								(II)United States
				real property.
								(B)Ordinary income
				recapture on disposition of real property acquired in exchangeIf
				United States real property acquired in an exchange to which section 1046
				applies is disposed of by the transferee, the lesser of—
							(i)the excess
				of—
								(I)the amount realized
				on the disposition of such real property (in the case of a disposition other
				than a sale, exchange, or involuntary conversion, the fair market value of such
				real property), over
								(II)the adjusted
				basis of such real property, or
								(ii)the excess
				of—
								(I)the amount of gain
				that would have been treated as ordinary income under this section if such
				qualified agricultural property were sold at fair market value on the date of
				the disposition of such qualified agricultural property, over
								(II)the amount of
				gain recognized as ordinary income under this subparagraph with respect to such
				qualified agricultural property on the disposition of any other real
				property,
								shall be
				treated as ordinary income. Such gain shall be recognized notwithstanding any
				other provision of this
				subtitle..
			(c)Effective
			 date
				(1)Subsection
			 (a)The amendments made by
			 subsection (a) shall apply to transfers after the date of the enactment of this
			 Act.
				(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to dispositions after the date of the enactment of
			 this Act.
				3.Special rules for
			 installment sales of qualified agricultural property
			(a)In
			 generalSubsection (i) of section 453 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraph (2) as paragraph (3) and by
			 inserting after paragraph (1) the following new paragraph:
				
					(2)Special rule for
				qualified agricultural propertyNotwithstanding paragraph (1), in
				the case of any installment sale of qualified agricultural property (as defined
				in section 1046(c), applied by substituting the installment sale
				described in section 453(i)(2) for the exchange described in
				subsection (a) in paragraph (1) thereof) to which subsection (a)
				applies—
						(A)income from the
				installment sale shall be taken into account under the installment method,
				and
						(B)income recognized
				for any taxable year from such sale under such method shall be recognized as
				recapture income in such year in the same proportion to such income recognized
				for such year from such sale as—
							(i)the aggregate
				recapture income from such sale (recognized or to be recognized when payment is
				completed), bears to
							(ii)the aggregate
				income from such sale (so recognized or to be
				recognized).
							.
			(b)Conforming
			 amendmentParagraph (3) of section 453(i) of such Code, as
			 redesignated under this section, is amended by striking paragraph
			 (1) and inserting this subsection.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales
			 after the date of the enactment of this Act.
			
